Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1, 18, and 30, in question recite:
“a first framing circuit”
“an intelligent voice converter…”. 
“a second framing circuit”
“a voice synthesizer”
“a corpus pre-processing circuit”
“a third framing circuit”
“a voice synthesizing trainer”
In the scope of software-hardware, such elements preceding circuit or converter or synthesizer provide structure analogous to BRI examples such as a knife blade unit for cutting. If converter or even circuit were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware.
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) within claims 1-7 is/are:
“a first feature extractor…”
“a second feature extractor…”
“a feature mapper…”
“an intelligent voice trainer…”
“a mapping feature extractor…”
“a feature mapping trainer…”
“a third feature extractor…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“a first feature extractor…”
“a second feature extractor…”
“a feature mapper…”
“an intelligent voice trainer…”
“a mapping feature extractor…”
“a feature mapping trainer…”
“a third feature extractor…”

while the above are supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, such data-based terms can pertain to various types. For purposes of prior art, it shall be construed as software implementing in hardware.

	
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140195227 A1 RUDZICZ; Frank et al.
Re claims 1 and 11, RUDZICZ teaches
1. A device for clarifying dysarthria voices comprising: a first framing circuit configured to receive and frame a dysarthria voice signal to generate dysarthria frames; (detect, identify characteristics i.e. features e.g. frequencies, resonance, etc., frame based, then transform into intelligent speech, general model which is not forced to be a dynamic time warp version, spectral based energy mapping, neural network based, voice coding 0005 0035 0063 0070 0057 0059 0039 0066 0037)
a first feature extracter coupled to the first framing circuit and configured to receive the dysarthria frames and extract dysarthria features from the dysarthria frames; (identify characteristics i.e. features e.g. frequencies, resonance, etc., frame based, then transform into intelligent speech, general model which is not forced to be a dynamic time warp version, spectral based energy mapping, neural network based, voice coding 0005 0035 0063 0070 0057 0059 0039 0066 0037)
and an intelligent voice converter coupled to the first feature extracter and configured to receive the dysarthria features, wherein the intelligent voice converter is configured to convert the dysarthria features into an intelligent voice signal based on an intelligent voice conversion model without receiving phases corresponding to the dysarthria features; (transform into intelligent speech, general model which is not forced to be a dynamic time warp version, spectral based energy mapping, neural network based, voice coding 0005 0035 0063 0070 0057 0059 0039 0066 0037)
wherein the intelligent voice conversion model is not trained based on dynamic time warping (DTW). (transform into intelligent speech, general model which is not forced to be a dynamic time warp version 0005 0035 0063 0070 0057 0059 0039 0066 0037)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of RUDZICZ to incorporate embodiments expressly that are not dynamic time warping as such a mode is simply one of many options as illustrated in RUDZICZ to allow for general modeling by exclusion to identify dysarthria.

Re claims 8 and 18, RUDZICZ teaches
8. The device for clarifying dysarthria voices according to claim 1, wherein the dysarthria features comprise at least one of a log power spectrum (LPS), a Mel spectrum, a fundamental frequency, a Mel-frequency cepstral coefficient, and an aperiodicity, and the intelligent voice conversion model comprises a WaveNet or a Wave recurrent neural network (RNN). (detect, identify characteristics i.e. features e.g. frequencies, resonance, etc., frame based, then transform into intelligent speech, general model which is not forced to be a dynamic time warp version, spectral based energy mapping, neural network interchangeable, voice coding 0005 0035 0063 0070 0057 0059 0039 0066 0037)

Re claim 9, RUDZICZ teaches
9. The device for clarifying dysarthria voices according to claim 1, wherein the dysarthria features comprise log power spectrums, and the intelligent voice converter is configured to convert the dysarthria features into the intelligent voice signal using an inverse Fourier transform. (detect, identify characteristics i.e. features e.g. frequencies, resonance, etc., frame based, then transform into intelligent speech, general model which is not forced to be a dynamic time warp version, spectral based energy mapping, neural network based, voice coding 0005 0035 0063 0070 0057 0059 0039 0066 0037 0054)


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140195227 A1 RUDZICZ; Frank et al in view of US 20200075160 A1 Agarwal; Nimit et al. (hereinafter Agarwal)
Re claim 10, RUDZICZ teaches
10. The device for clarifying dysarthria voices according to claim 1, wherein the dysarthria features comprise a log power spectrum (LPS), a fundamental frequency, , and the intelligent voice converter is a vocoder (detect, identify characteristics i.e. features e.g. frequencies, resonance, etc., frame based, then transform into intelligent speech, general model which is not forced to be a dynamic time warp version, spectral based energy mapping, neural network based, voice coding 0005 0035 0063 0070 0057 0059 0039 0066 0037)
However, RUDZICZ fails to teach
a Mel spectrum, a Mel-frequency cepstral coefficient, and an aperiodicity (Mel versions can be aperiodic such as in natural speech with silence etc 0084 and 0086)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of RUDZICZ to incorporate the above claim limitations as taught by Agarwal to allow for substitutional frequency analysis and known usages of aperiodic i.e. natural speech analysis, wherein the frequency analysis can be substituted with Mel to allow for short inputs of speech that would otherwise be classified as noise or silence, thereby improving RUDZICZ to have an alternative scale when a duration under a certain amount is detected or choppy speech is detected such as a series of short speech bursts.


Allowable Subject Matter
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210093231 A1	URIBE; Omar et al.
Detecting dysarthria

US 20210043188 A1	Candelore; Brant et al.	
Medical discovery of speech issues


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov